EDWARDS, Judge
(coneurring/dissenting):
I agree with my brothers that the military judge properly admitted testimony relating to a confession and the real evidence derived therefrom.
I dissent, however, believing that in this case, considering all the circumstances and in particular the fact that appellant was convicted of two assaults with a dangerous weapon separated by 38 days, the sentence including a bad-conduct discharge is appropriate. See United States v. Usry, 9 M.J. 701 (N.C.M.R.1980).